Citation Nr: 1424879	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-26 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected right knee disability.

2.  Entitlement to service connection for a neck disability, to include as secondary to service-connected bilateral knee and bilateral ankle disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from August 1990 to February 1995 and from March 1996 to January 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for low back and neck disabilities.

The issue of entitlement to service connection for a neck disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Low back strain is proximately due to a service-connected right knee strain with patellofemoral syndrome.


CONCLUSION OF LAW

The criteria for service connection for low back strain have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

In this case, the Veteran has asserted that he has a low back disability secondary to his service-connected right knee strain with patellofemoral syndrome.  An October 2009 VA examination diagnosed low back strain.  Therefore, the Veteran has a current disability.  In addition, the October 2009 VA examiner stated that it was at least as likely as not that this condition was related to the Veteran's right knee disability, as it was known clinically that increased and unequal pressure due to the right knee could lead to increased stress on the back, resulting in the diagnosed condition.  This opinion is supported by private treatment records submitted by the Veteran, which include treatise information also stating that uneven weight distribution creates an imbalance in the lower extremities and places additional strain on the soft tissues and joints up through the spinal column.  This could result in abnormal strain on the muscles or ligaments.  Therefore, a satisfactory nexus between the Veteran's low back strain and his service-connected right knee disability has been established.

Notably, an April 2010 VA examiner stated that the Veteran's treatment records for his low back and right knee conditions did not establish a nexus between the two disabilities.  However, this opinion does not address either the October 2009 VA opinion or the treatise evidence noted above, and the examiner's explanation for his opinion is unclear.  When viewed in its entirety, the overall weight of the evidence establishes a link between the Veteran's low back strain and his right knee disability, and therefore service connection on a secondary basis is warranted.


ORDER

Service connection for low back strain is granted.



REMAND

The Veteran claims that he has a neck disability that is secondary to his service-connected bilateral knee and bilateral ankle disabilities.  See October 2011 VA Form 9.  Private treatment records reflect a history of neck-related complaints dating back to 2004.  Additional records include treatise information suggesting that postural imbalance and improper weight distribution can result in neck muscle strain.  Therefore, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed neck condition.  His treatment records from Corpus Christi Pain Medicine and Comprehensive Pain Management, as well as any recent VA treatment records, should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's updated VA treatment records.

2.  Make arrangements to obtain the Veteran's complete treatment records from Corpus Christi Pain Medicine (Dr. Gabriel Lopez) and Comprehensive Pain Management (Dr. Ryan Potter), dated since 2011.  See VA Form 21-4142, dated March 23, 2012.

3.  Thereafter, schedule the Veteran for a VA examination of his cervical spine.  The claims file must be made available to the examiner, and the examiner must indicate in the examination report that the claims file was reviewed in conjunction with the examination.

All indicated tests and studies should be completed, and the examiner should take a complete history from the Veteran.  Following completion of the examination and review of the claims file, the following should be addressed:

(a) The examiner should list all currently diagnosed conditions associated with the neck or cervical spine.

(b) For each of the listed conditions, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that the condition is proximately due to or the result of any or all of the Veteran's service-connected bilateral knee or bilateral ankle disabilities, to include any associated improper weight distribution, gait abnormality, or postural imbalance.

(c)  For each of the listed conditions, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that the condition is aggravated by any or all of the Veteran's service-connected bilateral knee or bilateral ankle disabilities, to include any associated improper weight distribution, gait abnormality, or postural imbalance.

The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The term "as likely as not" does not mean merely within the realm of medical possibility.  Rather, the weight of medical evidence both for and against a conclusion such as causation or aggravation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

All opinions must include a complete explanation.  If the examiner is unable to form an opinion without resorting to speculation, he/she must state why this is the case.

4.  Next, the AOJ must ensure the above actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.

5.  Finally, after completing the above development, as well as any other development deemed necessary, and reviewing the claims folder and all other pertinent evidence, the AOJ should readjudicate the Veteran's claim for service connection for a neck disability.  If the benefit sought on appeal is not granted, the Veteran and his representative should be issued a Supplemental Statement of the Case, which should include all pertinent laws and regulations, and be afforded a reasonable opportunity to reply.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


